UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ANTHONY HARPER, JR.,                            DOCKET NUMBER
                 Appellant,                          DE-315H-15-0184-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: July 10, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Anthony Harper, Jr., Chandler, Arizona, pro se.

           Maxine N. Romero, Esquire, Phoenix, Arizona, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his probationary termination appeal for lack of jurisdiction. Generally,
     we grant petitions such as this one only when:          the initial decision contains
     erroneous findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2        The agency appointed the appellant to a Medical Support Assistant position
     on November 18, 2012. Initial Appeal File (IAF), Tab 10 at 22. The Standard
     Form 50 (SF-50) documenting the appointment identified the position as a
     competitive service position. Id. Effective May 3, 2013, the agency terminated
     the appellant for failure to follow instructions and being absent without leave. Id.
     at 14. The record evidence shows that, prior to terminating the appellant, the
     agency issued a corrected SF-50 regarding his appointment that changed the
     position occupied data from competitive service to excepted service. Id. at 23.
     However, the SF-50 documenting his termination still identified the position as a
     competitive service position and indicated that he was being terminated during
     his probationary period for conduct. Id. at 14. The appellant filed an appeal of
     his termination with the Board, alleging that the termination was improper
     because he had followed his acting supervisor’s instructions concerning his
     unexpected absence. IAF, Tab 1 at 5. He did not request a hearing. Id. at 2.
                                                                                       3

¶3        In the acknowledgment order, the administrative judge notified the
     appellant that a probationary employee in the competitive service may only
     appeal a termination based on prohibited partisan political or marital status
     discrimination, or, if his termination was based on matters that occurred prior to
     the appointment, then based on the agency’s failure to provide him with the
     procedural protections required by 5 C.F.R. § 315.805.        IAF, Tab 3 at 3; see
     5 C.F.R. § 315.806.    The administrative judge ordered the appellant to file
     evidence and argument addressing these issues or establishing that he is an
     “employee” as defined by 5 U.S.C. § 7511(a) with appeal rights under 5 U.S.C.
     chapter 75.   IAF, Tab 3 at 3-5.     Neither party responded to the order.      The
     administrative judge subsequently reopened the record on the issue of
     jurisdiction. He ordered the agency to file certain forms from the appellant’s
     Official Personnel File and allowed the appellant further opportunity to submit
     evidence and argument on the jurisdictional issue. IAF, Tab 5. The appellant did
     not substantively respond on the jurisdictional issue, but merely submitted copies
     of emails from his work colleagues concerning the circumstances of his
     termination. See IAF, Tab 6 at 3-7. The agency submitted into the record various
     documents, including SF-50s regarding his appointment and termination, and his
     Declaration for Federal Employment reflecting past military service but no prior
     federal civilian service. IAF, Tab 10.
¶4        In an initial decision based on the written record, the administrative judge
     dismissed the appeal for lack of jurisdiction. IAF, Tab 11, Initial Decision (ID).
     The administrative judge found that the appellant does not meet the definition of
     employee under 5 U.S.C. § 7511, and thus is not an individual with Board appeal
     rights under 5 U.S.C. chapter 75.        ID at 3.   He noted that the appellant had
     stipulated that he was serving a probationary period at the time of his termination,
     and had not alleged prior civilian service. ID at 4. The administrative judge also
     found that the appellant made no allegation that he had been terminated on the
     basis of partisan politics or marital status, or for pre-appointment reasons within
                                                                                      4

     the meaning of 5 C.F.R. § 315.805, and thus he failed to establish jurisdiction
     under 5 C.F.R. § 315.806. ID at 5-6.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶5         On review, the appellant makes no allegation of error in the administrative
     judge’s analysis and findings regarding the Board’s lack of jurisdiction over his
     termination appeal. The petition for review consists solely of emails from the
     appellant’s coworkers concerning the circumstances of his termination dated
     shortly after the issuance of the initial decision. Petition for Review File, Tab 1
     at 4-6.
¶6         The administrative judge correctly found that the appellant failed to show
     that the Board has jurisdiction over his appeal.      The Board’s jurisdiction is
     limited to those matters over which it has been given jurisdiction by law, rule, or
     regulation. Maddox v. Merit Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir.
     1985). To establish Board jurisdiction under 5 U.S.C. chapter 75, an individual
     must, among other things, show that he satisfies one of the definitions of
     “employee” in 5 U.S.C. § 7511(a)(1).           See 5 U.S.C. § 7513(d).         The
     administrative judge reviewed the appellant’s employment under 5 U.S.C.
     § 7511(a)(1)(A) and properly found that the appellant did not meet the definition
     of “employee” under this subsection, which applies to individuals in the
     competitive service.   ID at 3-4.      As noted by the administrative judge, the
     appellant has not disputed that he was serving a probationary period at the time of
     his termination approximately 5½ months after his appointment. ID at 4; see IAF,
     Tab 1 at 3. Although the appellant listed 22 years and 11 months of government
     service on his initial appeal form, the undisputed Declaration for Federal
     Employment and Statement of Prior Federal Service signed by the appellant
     clarified that he had past active and reserve duty service in the U.S. Army, but no
     prior federal civilian service. See IAF, Tab 1 at 1, Tab 10 at 17-18, 25-28. Thus,
     to the extent that the appellant was in the competitive service, the administrative
                                                                                              5

     judge correctly found that he does not have the appeal rights of an “employee”
     under 5 U.S.C. § 7511(a)(1)(A). 2
¶7         Nevertheless, even a probationary employee in the competitive service may
     have a regulatory right to appeal his termination under 5 C.F.R. § 315.806 in
     situations in which the agency’s action was improperly based on partisan political
     reasons or marital status, or taken on improper procedures when the employee
     was terminated for reasons based in whole or in part on conditions arising before
     his appointment.     The appellant has not contested the administrative judge’s
     finding that he made no such allegation. ID at 5-6; see PFR File, Tab 1 at 4-6.
     Based on our review of the record, we find no basis to disturb the administrative
     judge’s finding that, even if the appellant could bring an appeal on the grounds
     set forth at 5 C.F.R. § 315.806, he did not do so.
¶8         Given the conflicting variations of the appellant’s SF-50s, we have also
     considered whether the appellant might be an “employee” with appeal rights
     under 5 U.S.C. § 7511(a)(1)(B)-(C) if he was in the excepted, rather than
     competitive, service.      A preference eligible in the excepted service is an
     “employee” under 5 U.S.C. § 7511(a)(1)(B) if he has completed 1 year of current
     continuous service in the same or similar positions in an executive agency. A
     nonpreference-eligible individual in the excepted service is an “employee” within
     the meaning of 5 U.S.C. § 7511 only if he: (1) is not serving a probationary or
     trial period under an initial appointment pending conversion to the competitive
     service 3; or (2) has completed 2 years of current continuous service in the same or

     2
      We note that the administrative judge stated in one place in the initial decision that the
     appellant failed to prove that he was an employee as defined in 5 U.S.C.
     § 7511(a)(1)(B), which appears to have been a typographical error because the
     administrative judge conducted a correct analysis for an individual in the competitive
     service under 5 U.S.C. § 7511(a)(1)(A). Any such error is immaterial to the outcome
     and, as we explain below, the appellant does not meet any of the definitions of
     “employee” under 5 U.S.C. § 7511(a)(1)(A)-(C).
     3
      There is nothing in the record suggesting that the appellant was serving in a position
     pending conversion to the competitive service.        Thus, he does not satisfy the
                                                                                       6

     similar positions in an executive agency under other than a temporary
     appointment limited to 2 years or less. 5 U.S.C. § 7511(a)(1)(C); Van Wersch v.
     Department of Health & Human Services, 197 F.3d 1144, 1151 (Fed. Cir. 1999).
     The appellant alleged that he was entitled to veterans’ preference under 5 U.S.C.
     § 2108, and the record contains the appellant’s Certificate of Release or
     Discharge from Active Duty. IAF, Tab 1 at 1, Tab 10 at 35-36. However, even if
     the appellant was a preference eligible in the excepted service, he was terminated
     less than 6 months after his appointment to federal civilian service and thus is not
     an “employee” under either subsection.
¶9        We find that the administrative judge correctly concluded that the appellant
     has presented no argument or basis for Board jurisdiction over his probationary
     termination appeal.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).


     requirements of 5 U.S.C. § 7511(a)(1)(C)(i). See Barrand v. Department of Veterans
     Affairs, 112 M.S.P.R. 210, ¶ 12 (2009).
                                                                                             7

     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our    website,    http://www.mspb.gov/appeals/uscode.htm.
Additional       information     is   available        at       the       court’s     website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono          for     information         regarding     pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                                  ______________________________
                                                William D. Spencer
                                                Clerk of the Board
Washington, D.C.